Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s preappeal brief filed 9/21/21, the finality of the last Office action filed 6/22/21 is withdrawn.  Also, the indicated allowability of claims 1-27 in the prior Office Action is withdrawn in view of the newly indicated rejections below. 
Status of Claims
Claims 1-27 filed on 3/23/21 are pending and are under examination.
Claim Interpretation under 35 USC § 112(f)
In light of applicant’s arguments on p. 14-16 of the reply filed 3/23/21, transfer mechanism in claim 1 and in-situ mechanism in claim 14 will not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The terms will be broadly interpreted in light of the current specification under examination, and the incorporated by reference documents because the current specification under examination, and the incorporated by reference documents do not appear to specifically limit the type of mechanical, electrical, fluidic, and/or electromechanical-actuated elements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method, and claims 20 and 21 each recite an apparatus for estimating the future build-up of at least 
Dependent claims all further refine the instructions performed by the one or more processors or measurement device and were considered, however, the subject matter was deemed as mere data gathering, and thus, it does not affect the result established above. 
Claim Rejections – 35 USC § 112
In response to applicant’s arguments on p. 1-3 of the reply regarding the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, the Office respectfully disagrees.  The applicant points out paragraphs [0037] and [0050] to show support for the subject matter of claims 25-27, however, the recitations described in the cited paragraphs do not provide sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention with regard to claims 25-27. The cited paragraphs generally describe “other processing can be performed,” but does not explicitly or implicitly associate these “other processing” to “the controlling and the automatic transferring as not including performance of a stabilization process to neutralize a disinfection agent present in the sample of water.”
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification is not enabling for the claimed step of “estimating (or estimate) the future build-up dependent on the at least one result” (claims 1 and 20) or “automatically estimate the future build-up dependent on the at least one result” (claim 20).  The cited subject matter fails to comply with the enablement requirement for the following reasons:
The breadth of the claims: claims 1, 20, and 21 broadly claim an estimation step using one or more generic computer components;
The amount of direction provided by the invention: paragraph [0043] and fig. 3A of applicant’s specification does not provide an adequate amount of direction on how to 
The quality of experimentation needed to make or use the invention based on the content of the disclosure: because e.g., paragraph [0043] and fig. 3A of applicant’s specification provides minimal information on how the one or more computer components performs the “estimating” step, there would be “undue experimentation” for one skilled in the art to perform the “estimating” step. 

In light of applicant’s arguments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following.  In addition, a new rejection follows. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, 14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected because “a Fujiwara-type reaction” is unclear.  Claiming a “type” of the reaction makes the claim unclear. 

The prior rejection of claim 22 is maintained because “the information identifying the selective age” raises an antecedent basis issue.  
Claim Interpretation
The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  See MPEP 2111.04.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Saini et al. (“Saini,” US 2013/0029427, previously cited) in view of Liu et al. (“Liu,” DBP Formation in Hot and Cold Water Across a Simulated Distribution System: Effect of Incubation Time, Heating Time, pH, Chlorine Dose, and Incubation Temperature, 2013, newly cited). 
As to claims 1, 20, and 21, Saini teaches a method of estimating future build-up of at least one disinfection by-product (DBP) in water from a water supply in e.g., [0030] et seq., said method comprising: controlling an actuator (e.g., level sensor enforces the valves 505 and 507, [0046]) on an intermittent basis (e.g., every hour) to automatically 
With regard to the recitation, “where both a temperature of the heating and the period of time of the heating are selected so as to simulate aging of the sample according to a selective age,” in claims 1, 20, and 21, while Saini teaches in e.g., [0055], the solution is pushed into a heated reservoir or reaction vessel 631, where the temperature is fixed at a predetermined point (a particularly useful range is 70-80.degree. C.), Saini does not teach heating the solution to simulate aging of the solution according to a selective age.  Liu teaches simulated water age experiments by heating water samples at specific temperatures for different times on p. 11585 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiments of figs. 3 and 5 with water age simulations because it would allow one skilled in the art to consider a broader range of conditions in a controlled setting to determine the optimal conditions. 
	Moreover, with regard to the instructions in claim 20, because a device would usually contain some form of instructions on how to use the device, it would be essential to include “instructions for use” with applicant’s device. 
As to claims 2 and 7, see e.g., [0030] et seq. of Saini.
As to claim 3, see e.g., [0008] et seq. of Saini.
As to claim 4, see e.g., [0024] et seq. of Saini.
As to claim 5, see e.g., [0009] et seq. of Saini.
As to claim 6, see e.g., [0002] et seq. of Saini.
As to claim 8, see e.g., [0028] et seq. of Saini.

As to claim 10, see e.g., network in e.g., [0011] et seq. of Saini.
As to claims 12 and 13, see e.g., [0030] of Saini, also see claim 1 above.
As to claims 14-16, see e.g., [0030] et seq. of Saini.
As to claims 17 and 18, see e.g., [0028] et seq. of Saini.
As to claim 19, see claim 1 above.
As to claims 22-24, the combination of Saini and Liu teach the claimed receiving and using steps because Saini teaches in fig. 3 and [0030] et seq., a computer 325 can be controlled according to a predetermined time schedule or remotely, on a dynamic basis, to automatically perform testing steps from test sample extraction, from THM calculation to system cleaning; and transmitting indications of the periodic measurements to a computer for storage in a database (see e.g., [0011] and claim 18); and Liu teaches the claimed selective age (e.g., p. 11585 et seq.).  For motivation statement, see above. 
As to claims 25-27, the combination of Saini and Liu teach the claimed steps because Saini teaches the one or more processors in fig. 3 and [0030] et seq., and Liu teaches not including performance of a stabilization process on p. 11585 et seq.  For motivation statement, see above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


1/15/2022